Citation Nr: 0801510	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  05-06 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as a result of exposure to herbicides. 
 

REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

Jennifer R. White, Law Clerk




INTRODUCTION

The veteran served on active duty from July 1967 to July 
1972. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia. 

The veteran has submitted dependency information.  Such 
matter is referred to the RO for appropriate action.


FINDINGS OF FACT

A skin disorder was not shown in service or for many years 
thereafter, nor is the condition shown to be linked to 
service or herbicide exposure.  
 

CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1113, 1116, 5107(b) (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309(e) (2007). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, in a March 2007 letter the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has that pertains to the claim.  An 
April 2003 letter advised the veteran to submit evidence 
showing a skin condition within a year of leaving Vietnam.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in June 
2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and examination reports.  Moreover, in a 
February 2007 correspondence, the veteran indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claim.  

A Deferred Rating Decision by the RO dated February 2007 
indicates that the RO attempted to print more recent VA 
treatment records (the prior printing was in November 2003); 
however, there were no additional treatment records and no 
indication that the veteran receives treatment at other VA 
facilities.  Attempts to obtain VA treatment records from 
1973 to 1975 yielded no record of the veteran receiving 
treatment, and a formal finding that further efforts to 
obtain any such records would be futile was made in March 
2007. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim, 
any question as to an appropriate disability rating or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, 487 F.3d 
881.  Thus, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b). Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). 

If a veteran was exposed to a herbicide agent during active 
military, naval, or 
air service, certain diseases, including chloracne or other 
acneform disease consistent with chloracne shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  
Veterans who served in Vietnam during the period from January 
9, 1962 to May 7, 1975 shall be presumed to be exposed to 
herbicides absent affirmative evidence to the contrary.  
38 C.F.R. § 3.307(a)(6)(iii) (2007).
 
To warrant presumptive consideration, chloracne shall have 
become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection for disability due to Agent Orange exposure with 
proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 
1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service 
treatment records, service personnel records, VA treatment 
records, and a VA Agent Orange examination report.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, there is no requirement that 
the evidence submitted by the veteran or obtained on his 
behalf be discussed in detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran served in Vietnam from May 1968 through May 1969 
and from September 1969 through May 1971; thus, he is 
presumed to have been exposed to Agent Orange during his 
service in Vietnam.  Nonetheless, the preponderance of the 
evidence indicates that he manifested no skin symptomatology 
during service nor chloracne within one year of his departure 
from Vietnam in May 1971.  

The veteran's service treatment records reveal no complaints 
or findings concerning any type of skin problem.  The 
veteran's separation examination dated April 1972 indicates 
that the veteran had no abnormal defects or diagnosis other 
than hemorrhoidal tags.  Additionally, the veteran's reports 
of medical history and medical examination for his induction 
in the Army Reserves in May 1975 indicate no skin condition.  
Specifically, the veteran marked that he had no skin diseases 
and the medical examiner wrote there were no health 
complaints and the veteran had only had the usual childhood 
diseases.

The veteran received a VA Agent Orange exam in July 2003, 
wherein he gave a history of a skin rash on his chest for 
thirty years.  The examiner diagnosed the veteran's skin 
condition as dermatitis and referred him for a dermatological 
consult.   

The VA dermatology consult note, dated September 2003, 
indicates that the veteran has a recurrent macular reddened 
area on his right upper chest which gets worse with warmer 
weather.  The veteran reported that the rash is on his left 
neck and spreads down onto his chest; sometimes it opens up 
and closes within one hour, occurring once every two or three 
months; the rash sometimes burns, especially while bathing; 
and sometimes the color becomes a darker red, or even 
purplish without warning.  On physical examination, the 
veteran had 3-4 discrete erythematous macules at the base of 
his left neck.  The examiner indicated that there was no 
evidence of clinical disease.  The examiner further indicated 
that the erythematous macules were of unclear origin.  The 
examiner found the history of opening up to be troublesome 
and requested that the veteran take a photograph of the open 
wound (when present) and follow up with the dermatology 
clinic, bringing the photograph to his appointment.  The 
examiner indicated that he would consider a biopsy of the 
rash at that visit.  The examiner noted no treatment was 
indicated.

An addendum dated in September 2003 noted the macules looked 
like a vascular lesion, although the history was at odds with 
that diagnosis.  The examiner concurred with the above, and 
noted no biopsy was needed unless the veteran was anxious 
about it.

In view of the foregoing, the Board concludes that there is 
no evidence that the veteran's rash manifested either during 
the veteran's active service or within one year of leaving 
Vietnam.  Further, the veteran has not been diagnosed with 
chloracne, and there is no evidence that the erythematous 
papules currently noted are connected to the veteran's time 
in service or to herbicide exposure therein.  

Evidence to support this decision includes medical reports 
dated 1972 and 1975 which do not indicate the existence of 
any type of skin disorder.  Additionally, if the veteran's 
rash manifested when he contends, thirty years prior to his 
Agent Orange examination in 2003, that would indicate that 
the rash began in 1973, which is after service and more than 
one year after the veteran's last presumed exposure to 
herbicides while serving in Vietnam on May 25, 1971.  
Further, the veteran's denial of any skin rash on his 1975 
reserve examination is entitled to greater probative weight 
than the recollections of the veteran more approximately 30 
years after the fact.  

The Board acknowledges the veteran's contentions that his 
skin condition is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

In the absence of evidence of the claimed condition in 
service, evidence of chloracne within one year after leaving 
Vietnam, or evidence suggesting his currently diagnosed 
erythematous papules are related to service, the 
preponderance of the evidence is against the claim for 
service connection for a skin rash. 

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).   


ORDER

Entitlement to service connection for a skin disorder 
secondary to exposure to herbicides is denied. 
 



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


